People v Sanders (2020 NY Slip Op 00930)





People v Sanders


2020 NY Slip Op 00930


Decided on February 7, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, CURRAN, WINSLOW, AND DEJOSEPH, JJ.


25 KA 17-02209

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vWADE SANDERS, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SHERRY A. CHASE OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Erie County Court (Kenneth F. Case, J.), rendered December 13, 2017. The judgment convicted defendant, upon a plea of guilty, of leaving the scene of an incident resulting in death without reporting. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon his plea of guilty, of leaving the scene of an incident resulting in death without reporting (Vehicle and Traffic Law § 600 [2] [a], [c] [ii]), defendant contends that his waiver of the right to appeal is invalid and that his sentence is unduly harsh and severe. The record establishes that his oral waiver, coupled with the written waiver of the right to appeal, was knowing, intelligent, and voluntary (see generally People v Thomas, — NY3d &mdash, 2019 NY Slip Op 08545, *4-6 [2019]; People v Lopez, 6 NY3d 248, 256 [2006]; People v Allen, 174 AD3d 1456, 1456-1457 [4th Dept 2019], lv denied 34 NY3d 978 [2019]), and that valid waiver forecloses his challenge to the severity of the sentence (see Lopez, 6 NY3d at 255).
Entered: February 7, 2020
Mark W. Bennett
Clerk of the Court